Title: To James Madison from Benjamin Vaughan, 6 November 1824
From: Vaughan, Benjamin
To: Madison, James


        
          Dear sir,
          Hallowell, Maine, Novr: 6, 1824.
        
        I presume to introduce to you my cousin Miss Emma Jane Gardiner, who is travelling in company with my friends Mr. & Mrs. Ticknor of Boston. I ought rather to do this on account of her excellent & amiable character, & a confidence in your hospitality & deference to the ladies; than for any established claim I can have upon you for the attentions I presume to ask on her behalf.
        This young lady is the daughter of my first cousin, Robert Hallowell Gardiner Esquire, who under every point of view, is one of the first & most respected citizens of Maine. Her mother is of the Tudor family of Boston, which is well known to you; & is consequently the sister of Mr Wm. Tudor, & of Mrs. Stewart, the lady of the Commodore. Inheriting as Mrs. Gardiner does, the best qualities & talents of her family, she has joined Mr. Gardiner in giving to their daughter the first education, which Boston & domestic teachers could afford. Miss Gardiner will hide more than she ought to do, the advantages derived from these sources, by her very retired manners; but this will not the less procure for her your esteem.
        Unknown, as I am unfortunately to Mrs. Madison, it is only through you, sir, that I can presume to solicit her attentions & protection to Miss Gardiner. Mrs. Madison however is so well accustomed to confer, & feels so much pleasure in conferring, these favors, that it lessens the

presumption I take on this occasion. I have the honor to be, Dear sir, Yours very respectfully
        
          Benjn: Vaughan
        
      